Citation Nr: 0319416	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-06 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, rated as 60 percent 
disabling, under the pre-amendment and amended cardiovascular 
regulations.

2.  Entitlement to an increased evaluation for varicose 
veins, rated as 30 percent disabling, for the period prior to 
January 1998.

3.  Entitlement to an increased evaluation for varicose 
veins, right leg, rated as 40 percent disabling for the 
period since January 1998.

4.  Entitlement to an increased evaluation for varicose 
veins, left leg, rated as 20 percent disabling for the period 
since January 1998.

5.  Entitlement to an increased evaluation for 
arteriosclerosis obliterans, rated as 20 percent disabling, 
under the pre-amendment and amended cardiovascular 
regulations.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
November 1945, and from September 1950 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.

By decision dated in October 1999, the Board granted 
entitlement to a total rating for individual unemployability 
and remanded the current claims on appeal for additional 
development.  

In a May 2002 decision, the Board denied the veteran's 
claims.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2003, the Veterans Claims Court vacated the Board's May 
2002 decision and remanded the case for further consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA).



REMAND

In light of the Order of the Veterans Claims Court, 
additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.


2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA arteries and 
veins examination to determine the nature 
and extent of his service-connected 
varicose veins.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  


3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA heart 
examination to determine the nature and 
extent of his service-connected 
arteriosclerosis obliterans.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  


4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


